Citation Nr: 0417122	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted from July 7, 1995, for 
residuals of a left knee injury?

2.  What evaluation is warranted from July 7, 1995 for left 
knee degenerative arthritis?


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residuals of a left knee injury with 
degenerative arthritis (left knee disorder), and assigned a 
10 percent rating effective from July 7, 1995.  In November 
1998, the Board remanded the claim for additional 
development.  In January 2004, the veteran testified at a 
videoconference hearing before the undersigned.  

As to the issue of entitlement to an annual clothing 
allowance, which the veteran testified at his January 2004 
hearing, the Board notes that in an October 2001 decision the 
RO granted this benefit on a recurring basis.  The RO also 
took action to authorize the allowance for 2000 and 2001.  
Therefore, because the October 2001 decision granted the 
maximum benefit allowable by law or regulation, this issue is 
not in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Next, the Board notes that its November 1998 remand styled 
the issue on appeal as a claim for an increased rating.  
Since that time the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as this issue was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating the Fenderson doctrine applies.

In addition to the issue cited on the cover page of this 
remand the veteran, at the January 2004 videoconference 
hearing, raised the issues of entitlement service connection 
for a right knee disorder, a thoracic spine disorder, and a 
cervical spine disorder all secondary to the service 
connected left knee disorder.  The veteran also raised the 
issue of entitlement to a total disability evaluation based 
on individual unemployability.  As these issues have not been 
developed for appellate review, and as they are not 
intertwined with the issue on appeal, they are referred to 
the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Since July 7, 1995, residuals of a left knee injury are 
manifested by slight instability.


CONCLUSION OF LAW

Since July 7, 1995, the criteria for a separate 10 percent 
disability rating for slight instability of the left knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.25(b), 4.71a, Diagnostic Code 5257 
(2003); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left knee 
disorder is manifested by increased adverse symptomatology 
and therefore entitles him to an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which are based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate Diagnostic Codes identify the various 
disabilities.  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.   VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Additionally, in cases 
where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  

Historically, the RO granted service connection for residuals 
of a left knee injury with degenerative arthritis and rated 
it as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) - 
5003 (degenerative arthritis) (2003).  See hearing officer 
decision dated in January 1998.  The Board also finds that 
decision held that the scope of the veteran's service 
connected left knee disorder included both limitation of 
motion and instability.  

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  It is, however, possible 
for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
as 20 percent disabling when moderate, and 10 percent 
disabling when slight.  38 C.F.R. § 4.71a (2003).

With the above criteria in mind, the record shows that the 
veteran has been prescribed a left knee brace, and VA 
examiners have noted that he wears the brace.  See, e.g., VA 
examination in November 2002.  Likewise, the November 2002 VA 
examiner recorded the veteran's claim that he had problems 
with his left knee buckling.  While that examiner reported 
difficulty ascertaining whether the left knee was unstable 
because of guarding, a February 2003 addendum noted that 
lateral manipulation of the patellae produced apprehension 
bilaterally, which suggested the patellae might subluxate 
with specific stress.  Moreover, a March 1996 VA examiner 
specifically opined that the left knee had "mild laxity of 
the medial ligaments," and a March 1999 VA examiner opined 
that the left knee showed "mild medial laxity as tested by 
valgus stress test."  

The Board finds that it will give more evidentiary weight to 
the medical opinions provided by the March 1996 and March 
1999 VA examiners then the later opinion provided by the 
November 2002 VA examiner.  The Board reaches this conclusion 
because, while the first two VA examiners specifically opined 
that the veteran had left knee laxity, an opinion supported 
by his need to wear a brace, the later VA examiner could only 
say that guarding of the left knee made it difficulty to 
ascertain whether he had or did not have laxity.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999).  The Board also 
finds that the "mild" laxity of the medial ligaments of the 
left knee observed by the March 1996 and March 1999 VA 
examiners equates to at least "slight" laxity of the left 
knee.  

Therefore, as the record reflects that the nature of 
veteran's service-connected left knee disability includes 
limitation of motion and instability, a separate 10 percent 
rating for slight laxity of the medial ligament of the left 
knee is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.  

As to whether the veteran is entitled to a rating in excess 
of 10 percent for left knee instability under Diagnostic 
Code 5257 or a rating in excess of 10 percent for loss of 
range of motion under Diagnostic Code 5260 or 5261, the Board 
finds that such considerations must be deferred pending the 
Veterans Claims Assistance Act of 2000 development ordered 
below.  In addition, given the below remand, discussion of 
the effect the Veterans Claims Assistance Act of 2000 has on 
his claim is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent disability rating for slight 
instability of the left knee, as a residual of the service-
connected left knee disorder, is granted for the term since 
July 7, 1995.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, as 
part of the notice, VA is to: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) notify him to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  Therefore, since the record 
does not show that VA provided the veteran with appropriate 
38 U.S.C.A. § 5103 notice, a remand is required.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Next, the VCAA requires VA to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b).  In this regard, the veteran, on his July 1995 VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, reported that he underwent a Social Security 
Administration (SSA) disability examination in connection 
with a claim for benefits based, at least in part, on knee 
problems.  A request for medical records held by the SSA does 
not, however, appear in the claims folder.  Therefore, on 
remand, the RO should request them.  Id.  

Similarly, while Raymond J. Kraynak, D.O., reported that he 
had treated the veteran's service connected left knee 
disorder since the early 1990's and filed eight letters in 
support of the appellant's claim, he failed to respond to the 
RO's four requests for copies of his records.  Hence, VA has 
no further duty to secure these records.  If the veteran 
wants them to be considered he must secure them himself.  

While the veteran was afforded multiple VA examinations 
between March 1999 and November 2002 these examinations do 
not answer the questions asked by the Board in its November 
1998 remand because, while the most recent examiner 
considered the Courts decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), they did not provide an opinion as to 
the degree to which the veteran's left knee motion was 
limited by his pain.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the Board must remand the appeal for another 
orthopedic examination to obtain medical opinion evidence 
that allows VA to rate his service connected left knee 
disorders under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260 and 5261.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 19.9 (2002); Stegall.

In addition, a review of the record on appeal shows that the 
veteran claims that his left knee disorder prevents him from 
working.  This assertion is ostensibly supported by the 
opinions of Dr. Kraynak.  Therefore, on remand, the RO must 
also consider whether the veteran meets the criteria under 
38 C.F.R. § 3.321(b)(1) for referral of his claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular evaluation.  

Lastly, the Board notes that Patrick McCormick, Attorney at 
Law, represented the veteran at his January 2004 
videoconference hearing.  The transcript of that hearing 
noted that the appellant reported that he had executed a 
Power of Attorney (POA) in favor of Mr. McCormick.  However, 
a review of the record on appeal only disclosed a POA in 
favor of Disabled American Veterans.  Therefore, on remand, 
the RO needs to contact the veteran and clarify his 
representation.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a higher evaluation for 
his left knee disorder.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request he provide 
all pertinent evidence in his possession 
that has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should obtain from the Social 
Security Administration any medical 
records pertinent to the appellant's 
claim for disability benefits from that 
agency and any reexaminations conducted 
by that administration.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
ask him to clarify his representation.  
If the veteran wishes to be represented 
by Patrick McCormick, Attorney at Law, a 
fully executed Power of Attorney 
designating Mr. McCormick, as his 
representative must be submitted for 
association with the claims file.

4.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for the 
left knee disorder since July 1995.  The 
RO should inform the veteran that VA will 
make reasonable efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the claims file, 
including all outstanding records of his 
on file with the Lebanon VA Medical 
Center.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing of 
which records VA were not able to obtain 
as well as notified that his claim will 
be adjudicated without these records if 
he is unable to obtain them.  The veteran 
is herby notified that it is his 
responsibility to secure any treatment 
records from Dr. Kraynak.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  In 
accordance with the latest AMIE 
worksheets for knee motion, and knee 
subluxation and instability, all 
indicated tests and studies, including x-
rays, as deemed appropriate by the 
examiner, should be accomplished and all 
clinical findings should be reported in 
detail.  

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal taking 
into account considerations identified in 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, and 
DeLuca; as well as whether "staged" 
ratings are appropriate.  Fenderson.  The 
RO must document whether the veteran 
meets the criteria under 38 C.F.R. 
§ 3.321(b)(1) for referral of these 
issues to the Director of Compensation 
and Pension for consideration of an 
extraschedular evaluation.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



